Citation Nr: 0715101	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  06-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left wrist injury 
with carpal tunnel syndrome.  

2.  Entitlement to service connection for a left wrist injury 
with carpal tunnel syndrome. 

3.  Entitlement to a compensable disability rating for 
residuals, ganglion cyst, dorsal surface, left wrist, 
postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified before the undersigned at a Board 
videoconference hearing in January 2007.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO's decision of April 1993 denied service connection 
for a left wrist injury with carpal tunnel syndrome.  The 
veteran did not initiate an appeal upon notice of the adverse 
decision.  

2.  Since the April 1993 rating decision, the RO has received 
evidence not previously submitted, which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant of the evidence 
previously of record, and which raises a reasonable 
possibility of substantiating the claim.

3.  There is no competent evidence of a current diagnosis of 
carpal tunnel syndrome and no competent evidence of a nexus 
between any left wrist disorder and the veteran's period of 
active duty service or any service-connected disability.

4.  Postoperative residuals, ganglion cyst, dorsal surface, 
left wrist, are manifested by a small well-healed scar 
without objective evidence of pain, tenderness or loss of 
function of the wrist associated with the scarring.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103, 20.1104 (2006).

2.  Evidence received since the April 1993 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  

3.  Service connection for left wrist injury with carpal 
tunnel syndrome is not established.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

4.  The criteria for a compensable disability rating for 
residuals, ganglion cyst, dorsal surface, left wrist, 
postoperative have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.114, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, and 7819 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for a left wrist injury with 
carpal tunnel syndrome in an April 1993 rating decision.  
Although he was notified of the decision, the veteran did not 
perfect a timely appeal.  Therefore, the RO's decision of 
April 1993 is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108; see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that, in its December 2005 statement of the 
case, the RO found new and material evidence had been 
received and reopened the claim, but denied the claim on the 
merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim.  

The April 1993 decision denied service connection for a left 
wrist injury with carpal tunnel syndrome because it found no 
clinical findings of carpal tunnel syndrome in the veteran's 
service medical records, nor any evidence of treatment for an 
injury to the veteran's left wrist.  Evidence of record at 
the time of the April 1993 rating decision consists of 
service medical records; a statement from the veteran's 
private physician, Dr. R. L. Salb, M.D.; a VA general 
examination; a VA joints examination; and various written 
statements from the veteran.

The Board finds that evidence received since the April 19933 
rating decision is new and material.  Specifically, records 
from the veteran's private orthopedist, Dr. H. H. Chakales, 
M.D., P.A., show treatment for a wrist condition since 1997.  
An Electromyography/Nerve Conduction Study (EMG/NCV) 
performed in May 2001 showed no evidence of carpal tunnel in 
the wrist.  In February 2002, the orthopedist diagnosed him 
with ulnar nerve neuropathy in the wrist secondary to 
compression of the nerve in Guyon's canal as well as carpal 
tunnel syndrome.  However, an EMG/NCV conducted in February 
2004 confirmed that the veteran did not have carpal tunnel 
syndrome.  In June 2005, the orthopedist diagnosed the 
veteran with De Quervain's disease.  The Board finds that 
these records are new and material within the meaning of 38 
C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.  The Board's attention now turns to the 
issue of service connection for the veteran's alleged left 
wrist disability.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran seeks service connection for a left wrist 
injury with carpal tunnel syndrome.  The Board initially 
notes that the record does not reflect a current diagnosis of 
the carpal tunnel syndrome.  A EMG/NCV conducted by the 
veteran's private orthopedist in February 2004 revealed no 
sign of carpal tunnel syndrome.  The orthopedist did diagnose 
the veteran with De Quervain's disease in June 2005; however, 
there is no evidence of the condition in service or for many 
years thereafter.  The Board must note the lapse of many 
years between the veteran's separation from service and the 
first treatment for the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent evidence of a nexus between 
the veteran's left wrist condition and his period of service 
from November 1971 to November 1973 or any service-connected 
disability.  That is, there is simply no medical evidence 
that links the veteran's current De Quervain's disease to his 
period of service many years ago.  Other than the removal of 
his ganglion cyst, the veteran received no treatment for any 
wrist disorder in service.  In addition, the November 2004 VA 
examiner found no evidence of a current left wrist condition 
separate from the residuals of his ganglion cyst excision.

During the Travel Board hearing, the veteran initially stated 
that his private orthopedist had told him that his left wrist 
condition was possibly caused by nerve damage sustained as a 
result of his in-service surgery.  However, this medical 
opinion is not reflected in the treatment records from Dr. 
Chakales.  

The Board acknowledges that the veteran asserts that the 
disorder is either directly or secondarily related to 
service.  However, the Board emphasizes that the veteran is a 
lay person, not trained or educated in medicine.  Therefore, 
his personal opinion as to the etiology of any left wrist 
disorder is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

In conclusion, the Board finds that the evidence for and 
against the claim is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  Therefore, the 
preponderance of the evidence is against service connection 
for a left wrist injury with carpal tunnel syndrome.  38 
U.S.C.A. § 5107(b).  The appeal is denied.

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals from the excised ganglion cyst are currently 
evaluated as noncompensable under Code 7819, benign skin 
neoplasms.  38 C.F.R. § 4.118.  Code 7819 provides for rating 
the disability as disfigurement of the head, face, or neck 
(Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), 
or impairment of function.  38 C.F.R. § 4.118 (2006).  

The disability in question does not involve the head, face, 
or neck, so Code 7800 is not for application.  Under Code 
7801, scars other than head, face, or neck, that are deep or 
cause limited motion are rated as 10 percent disabling if 
they cover an area or areas exceeding 6 square inches (39 
square centimeters).  Note 1 defines a "deep scar" as one 
associated with underlying soft tissue damage.  Under Code 
7802, scars other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated as 
10 percent disabling if they cover an area or areas of 144 
square inches (929 square centimeters) or greater.  Under 
Code 7803, scars that are superficial and unstable receive a 
10 percent disability rating.  Note 1 defines an "unstable 
scar" as one where, for any reason, there is frequent loss 
of covering of skin over the scar.  Under Code 7804, scars 
that are superficial and painful on examination receive a 10 
percent disability rating.

Under Code 7805, scars are rated on limitation of function of 
the affected part.  Pursuant to Code 5215, a 10 percent 
rating disability is in order for limitation of motion of the 
wrist when there is dorsiflexion of less than 15 degrees or 
when palmar flexion is limited in line with the forearm.   

In this case, the medical evidence of record shows that the 
scar from the excised ganglion cyst is well healed.  The 
record does not reflect poor nourishment, repeated 
ulceration, or objective demonstration of tenderness or pain.  
Moreover, there is no evidence that the scarring has resulted 
in limitation of wrist motion or other limitation of wrist 
function.  The veteran's cyst was first surgically excised in 
the early 1970s.  The veteran received private medical 
treatment for the cyst when it recurred in the late 1990s, 
although the condition had nearly resolved by February 2003 
with non-operative treatment.  

A VA examination conducted in November 2004 revealed an 
almost invisible transverse scar, measuring 3 centimeters in 
length, on the radial side of the extensor surface of the 
left wrist.  The examiner found the scar non-tender and not 
functionally significant.  There was no underlying mass or 
thickening of the cyst noted in the area.  The left wrist's 
range of motion was normal: 70 degrees of extension, 80 
degrees of flexion, 20 degrees of radial deviation, and 45 
degrees of ulnar deviation.  Grip, pinch, and apposition were 
normal.  Circumduction, pronation, and supination, were also 
normal.  The examiner found no evidence of recurrence of the 
ganglion cyst, and no bony abnormality was expected to be 
associated with the condition. X-rays of the hand and wrist 
taken in June 2005 by the veteran's private physician 
revealed no abnormalities.  

The Board notes that the veteran claims to have associated 
wrist pain and arthritis.  However, there is no medical 
evidence of arthritis or other abnormality of the wrist, 
other than the diagnosed De Quervain's disease discussed 
earlier.  In addition,  there is no evidence that the veteran 
is trained or educated in medicine; therefore, he is not 
competent to offer an opinion as to the etiology or severity 
of the disorder.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  In conclusion, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for residuals, ganglion cyst, dorsal 
surface, left wrist, postoperative.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Codes 7801, 7802, 
7803, 7804, 7805, and 7819.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
October 2004 and April 2006, as well as in the December 2005 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the December 2005 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  By letter dated October 2004, the veteran also 
received specific notice informing him to submit all relevant 
evidence in his possession prior to the February 2005 rating 
decision, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.

In the present appeal, the veteran was provided with such 
notice regarding disability rating and effective dates by 
letters dated March 2006 and April 2006.  In addition, as the 
Board finds above that the veteran's claim for service 
connection for a left wrist injury with carpal tunnel 
syndrome should be reopened, any questions as to the adequacy 
of notice regarding new and material evidence are rendered 
moot.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and a VA examination.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional medical records as well as lay evidence in the 
form of his own written statements and his testimony at his 
January 2007 Board videoconference hearing.  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

As new and material evidence has been received, the claim for 
service connection for left wrist injury with carpal tunnel 
syndrome is reopened; however, service connection for left 
wrist injury with carpal tunnel syndrome is denied. 

A compensable disability rating for residuals, ganglion cyst, 
dorsal surface, left wrist, postoperative, is denied.   



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


